 

Exhibit 10.48

 

AMENDMENT NO. 1 AND WAIVER (this “Amendment”), dated as of October 25, 2004, by
and among PW EAGLE, INC., a Minnesota corporation (the “Company”) and the
investors party to the Registration Rights Agreement dated as of September 20,
1999 (the “Investors”).

 

WHEREAS, the Company and the Investors are parties to a Registration Rights
Agreement, dated as of September 20, 1999 (the “Registration Rights Agreement”)
pursuant to which the Investors have certain rights; and

 

WHEREAS, the Company has requested, and the Investors party hereto are willing
(subject to the terms and conditions hereof), to amend and waive certain
provisions of the Registration Rights Agreement as provided herein;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Defined Terms.

 

(a) Capitalized terms used and not otherwise defined in this Amendment shall
have the meanings given to them in the Registration Rights Agreement.

 

(b) Section 1.1 of the Registration Rights Agreement shall be amended by adding
the following new definitions to read in their entireties as follows:

 

“2004 Registration Rights Agreement” means that certain Registration Rights
Agreement dated on or about the date hereof between the Company and Churchill
Capital Partners IV, LP.

 

2. Amendment to Piggyback Registration Rights. Section 2.3 of the Registration
Rights Agreement is hereby amended in its entirety to read as follows:

 

“2.3 Piggyback Registration.

 

If the Company at any time proposes for any reason to register Primary Shares or
Other Shares under the Securities Act (other than on Form S-4 or Form S-8
promulgated under the Securities Act or any successor forms thereto), it shall
promptly give written notice to each Investor of its intention to so register
such Securities and, upon the written request, given within 20 days after
delivery of any such notice by the Company, of any such Investor to include in
such registration Registrable Shares (which request shall specify the number of

 



--------------------------------------------------------------------------------

Registrable Shares proposed to be included in such registration), the Company
shall use its best efforts to cause all such Registrable Shares to be included
in such registration on the same terms and conditions as the Securities
otherwise being sold in such registration; provided, however, that if the
managing underwriter advises the Company and the Investors that the inclusion of
all Securities proposed or requested to be included in such registration would
interfere with the successful marketing (including pricing) of any such
Securities, then the number of Registrable Shares, Primary Shares and Other
Shares proposed or requested to be included in such registration shall be
included in the following order:

 

(i) first, (A) the Primary Shares proposed to be included in such registration,
if the registration was initiated by the Company, or (B) any Other Shares
requested to be included in such registration, if the registration was initiated
by the holder or holders of such Other Shares pursuant to the exercise of demand
registration rights in respect thereof;

 

(ii) second, the Primary Shares proposed to be included in such registration, if
the registration was not initiated by the Company;

 

(iii) third, the Registrable Shares requested to be included in such
registration pursuant to this Section 2.3, and any Other Shares requested to be
included in such registration pursuant to the exercise of incidental
registration rights, pro rata based upon the ratio that the number of shares of
Common Stock proposed to be sold by each such prospective seller bears to the
aggregate number of shares of Common Stock proposed to be sold by all such
prospective sellers in such registration; and

 

(iv) fourth, any Other Shares requested to be included in such registration
other than pursuant to the exercise of demand or incidental registration
rights.”

 

3. Amendment to Holdback Agreement. Section 2.5(a) of the Registration Rights
Agreement is hereby amended by inserting “provided, however that no Holder shall
be bound by the restrictions contained in this Section 2.5(a) unless all
officers and directors of the Company and members of the Spell Group who hold
any Common Stock of Securities convertible into or exercisable or exchangeable
for Common Stock shall have agreed to comparable restriction in respect of such
registration.” after the phrase “after the effective date of such Registration
Statement”.

 

4. Waiver of Conflict of Rights. The Investors hereby waive any conflict between
the Registration Rights Agreement and the Company’s grant of registration rights
under the 2004 Registration Rights Agreement.

 

5. Effectiveness of this Amendment. This Amendment shall become effective on the
Effective Date (as defined in the Amendment No. 13 and Termination Agreement in
respect of the Securities Purchase Agreement).

 

2



--------------------------------------------------------------------------------

6. Miscellaneous.

 

(a) This Amendment is limited as specified and shall not constitute an
amendment, modification or waiver of any other provision of the Registration
Rights Agreement.

 

(b) This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. Facsimile counterpart
signatures to this Amendment shall be acceptable and binding.

 

(c) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW
YORK.

 

(d) The headings used herein are for convenience of reference only and shall not
affect the construction of, nor shall they be taken into consideration in
interpreting, this Amendment.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
AMENDMENT NO. 1 AND WAIVER to be duly executed and delivered as of the date
first above written.

 

PW EAGLE, INC. By:  

/s/ Dobson West

   

Name: Dobson West

   

Title: Secretary

J.P. MORGAN PARTNERS (23A SBIC), LLC By:   J.P. MORGAN PARTNERS (23A SBIC
MANAGER), INC., Its Managing Member By:  

/s/ Richard Waters

   

Name: Richard Waters

   

Title:

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY By:   David L. Babson & Company Inc.
as Investment Advisor By:  

/s/ Charles C. McCobb, Jr.

   

Name: Charles C. McCobb, Jr.

   

Title: Managing Director

MASSMUTUAL CORPORATE INVESTORS By:  

/s/ Charles C. McCobb, Jr.

   

Name: Charles C. McCobb, Jr.

   

Title: Vice Treasurer

 

4



--------------------------------------------------------------------------------

The foregoing is executed on behalf of MassMutual Corporate Investors, organized
under a Declaration of Trust, dated September 13, 1985, as amended from time to
time. The obligations of such Trust are not personally binding upon, nor shall
resort to be had to the property of, any of the Trustees, shareholders,
officers, employees or agents of such Trust, but the Trust’s property only shall
be bound. MASSMUTUAL PARTICIPATION INVESTORS By:  

/s/ Charles C. McCobb, Jr.

   

Name: Charles C. McCobb, Jr.

   

Title: Vice President

The foregoing is executed on behalf of MassMutual Participation Investors,
organized under a Declaration of Trust, dated April 7, 1988, as amended from
time to time. The obligations of such Trust are not binding upon, nor shall
resort be had to the property of, any of the Trustees, shareholders, officers,
employees or agents of such Trust individually, but the Trust’s assets and
property only shall be bound. MASSMUTUAL CORPORATE VALUE PARTNERS LIMITED

By:

  David L. Babson & Company Inc. under delegated authority from Massachusetts
Mutual Life Insurance Company, as Investment Manager By:  

/s/ Charles C. McCobb, Jr.

   

Name: Charles C. McCobb, Jr.

   

Title: Managing Director

 

5